UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6757



JERRY LEWIS ADAMS,

                                                 Plaintiff - Appellant,

             versus


G. M. JOHNSON, Health Service        Director; H.
PONTON, Warden; SAYED KAZI,          Dr., Prison
Physician; J. FIELDS, Director       of Treatment
Programs; G. HARRIS, Registered     Nurse,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-641-2)


Submitted:    October 20, 2005               Decided:   October 27, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Lewis Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerry Lewis Adams seeks to appeal the district court’s

order ordering him to submit the required number of copies of his

complaint and denying his motion to amend. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).    The order Adams seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.    Accordingly,   we   dismiss   the   appeal   for   lack   of

jurisdiction. We deny Adams’ motion for joinder of separate claims

and his motion to file a supplemental informal brief.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             DISMISSED




                               - 2 -